Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
2.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
3. 	Claims 1, 5 and 12 have been amended. No new matter has been introduced.
4. 	No new claims have been added. 
5.	Claims 4, 9,15 and 20 have been cancelled. 
6.	Pending claims include claims 1 – 8, 10 – 14, 16 -19, 21 - 22 (renumbered as claims 1-18).
Information Disclosure Statement 
The information disclosure statement filed on 03/05/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.


Response to Arguments
Applicant' s arguments, see pages 09 - 15, filed 04/14/2021 with respect to the rejection(s) of claim(s) 1 – 8, 10 – 14, 16 – 19, 21 - 22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1 – 8, 10 – 14, 16 – 19 and 21 - 22(renumbered as claims 1-18) are allowed. The Applicant's arguments (pages 9 - 15) along with the amendments to the most recent set of claims submitted on 04/14/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…the target feature information comprising an Access Class (AC) of the terminal and further comprising at least one of: a priority of the terminal determined on the basis of a type of the terminal, information of a service to which data to be transmitted belongs, or information of a core network providing a service to which data to be transmitted belongs; dimensions, and it is allowed that the terminal with a high priority corresponds to a low AC…”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463